DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 6-7, 9, 17-18, 20 is/are objected to because of the following informalities:  
Claim 6, lines 3-4 recite “the plugs” instead of “the one or more plugs” in order to be consistent with the previously used claim terminology. 
Claim 7, line 1 recites “the plugs” instead of “the one or more plugs” in order to be consistent with the previously used claim terminology.
Claim 9, line 1 recites “the tangs” instead of “the one or more tangs” in order to be consistent with the previously used claim terminology. 
Claim 17, line 4 recite “the plugs” instead of “the one or more plugs” in order to be consistent with the previously used claim terminology. 
Claim 18, line 1 recites “the plugs” instead of “the one or more plugs” in order to be consistent with the previously used claim terminology.
Claim 20, line 1 recites “the tangs” instead of “the one or more tangs” in order to be consistent with the previously used claim terminology. 
Claim 50, line 4 recite “the plugs” instead of “the one or more plugs” in order to be consistent with the previously used claim terminology.

Claim 53, line 1 recites “the tangs” instead of “the one or more tangs” in order to be consistent with the previously used claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 45-55 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the interior cavity" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should instead recite “an interior cavity”. 
Claim 54, recites the limitation “an inner cavity” in line 2 and “the inner cavity” in lines 2 and 4, which renders the claim indefinite, since it is unclear if the limitation refers back to the interior cavity in claim 45 or to an additional / separate cavity. For the purpose of compact prosecution below, claim 54 lines 2-4 will be examined as reciting 
Claim 54 recites the limitation "the exterior of the worm gears" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should instead recite “an exterior of the worm gears”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10, 41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 and 19 of U.S. Patent No. 10,709,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 1, discloses regarding claim 1, a bone fusion device for insertion into a desired location comprising:  a body having an interior cavity;  a tab configured to selectively move from a retracted position within the interior cavity of the body to an extended position at least partially extending out of the body;  a first extension assembly comprising a first threaded drive mechanism and a first drive screw including a first 
Patent claim 2, discloses regarding claim 2, wherein each of the first and second threaded drive mechanisms comprise a worm gear operably coupled between the drive screw and a support jack such that rotation of the drive screw rotates the worm gear which retracts or extends the support jack into or out of the worm gear. 
Patent claim 3, discloses regarding claim 3, wherein at least one of the first and second drive screws is accessible through a first lateral side of the body and at least a second one of the drive screws is accessible through a second lateral side of the body. 
Patent claim 4, discloses regarding claim 10, further comprising a support webbing positioned within the inner cavity of the body between one or more walls of the inner cavity and the exterior of the worm gears such that the support webbing resists lateral movement of the worm gears with respect to the walls of the inner cavity.
Patent claim 5, discloses regarding claim 4, wherein the first and second extension assemblies are pivotably coupled to different portions of the tab such that the tab is able to pivot about the extension assembly. 
Patent claim 6, discloses regarding claim 5, wherein the body has a bottom surface and an upper surface, wherein the upper surface is angled with respect to the bottom surface. 

Patent claim 8, discloses regarding claim 7, wherein the plugs comprise bone material. 
Patent claim 9, discloses regarding claim 8, wherein the tab comprises one or more tangs positioned along a perimeter of a top surface of the tab and fit within recesses in a top surface of the body when the tab is in the retracted position. 
Patent claim 10, discloses regarding claim 9, wherein one or more of the tangs extend from a perimeter of the tab to a perimeter of the body. 
Patent claim 19, discloses regarding claim 41, a bone fusion device for insertion into a desired location comprising: a body having an interior cavity;  a tab configured to selectively move from a retracted position at least partially within the interior cavity of the body to an extended position at least partially extending out of the body, the tab including a first coupling aperture and a second coupling aperture;  a first extension assembly configured to move the tab between the retracted position and the extended position, the first extension assembly comprising a first extension head pivotably positioned within the first coupling aperture of the tab and a first drive screw having a first longitudinal axis to control extension of the first extension assembly by extending the first extension head;  and a second extension assembly configured to move the tab between the retracted position and the extended position, the second extension assembly comprising a second extension head pivotably positioned within the second 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 41-42, 45-51, 54-55 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jimenez et al. (U.S. Pub. No. 2011/0160861 A1, hereinafter “Jimenez”)
Jimenez discloses, regarding claim 41, a bone fusion device (500, see Fig. 10A-10D) for insertion into a desired location comprising: a body (550); a tab (510) configured to selectively move from a retracted position adjacent to the body to an extended position at least partially protruding from the body (see para. [0086]), the tab including a first coupling aperture (517) and a second coupling aperture (517); a first extension assembly (511 and 520) configured to move the tab between the retracted position and the extended position (see para. [0086]), the first extension assembly comprising a first extension head  (515) pivotably positioned within the first coupling aperture of the tab (see Fig. 10D) and a first drive screw (543) to control extension of the first extension assembly by extending the first extension head (see Fig. 10A); and a second extension assembly (511 and 520) configured to move the tab between the retracted position and the extended position (see para. [0086]), the second extension assembly comprising a second extension head (515) pivotably positioned within the second coupling aperture of the tab (see Fig. 10D) and a second drive screw (544) to control extension of the second extension assembly by extending the second extension head (see para. [0086]).
Regarding claim 42, wherein each of the first and second extension assemblies are configured to independently move different portions of the tab between the retracted position and the extended position (see para. [0086] “rotated independently of each other” and “distracted different amounts, resulting in an angled first member 510”).


    PNG
    media_image1.png
    623
    652
    media_image1.png
    Greyscale

Regarding claim 46, further comprising adjusting an amount which a first portion of the tab coupled to the first drive mechanism is extended compared to an amount which a second portion of the tab coupled to the second drive mechanism is extended such that an angle of the tab with respect to the body is adjusted (see para. [0086] “rotated independently of each other” and “distracted different amounts, resulting in an angled first member 510”).
Regarding claim 47, wherein each of the first and second drive mechanisms comprise a worm gear (520) operably coupled between the first or second drive screw (and the first or second extension heads such that rotation of the first or second drive 
Regarding claim 48, wherein at least one of the first and second drive screws is accessible through a first lateral side of the body (e.g. opening on side of 544, see Fig. 10C) and at least another one of the first and second drive screws is accessible through a second lateral side of the body (e.g. opening on side of 546, see Fig. 10C). 
Regarding claim 49, wherein the body has a bottom surface and an upper surface, wherein the upper surface is angled with respect to the bottom surface (see annotated Fig. 10B below).

    PNG
    media_image2.png
    370
    549
    media_image2.png
    Greyscale

Regarding claim 50, further comprising removably filling one or more holes with one or more plugs (see para. [0064] “filled with gel, rubber”), wherein the body and the tab comprise the one or more holes (see annotated Fig. 10A above), which extend from 
Regarding claim 51, wherein the plugs comprise bone material (see para. [0092]).
Regarding claim 54, wherein the device further comprises a support webbing positioned within an inner cavity of the body between one or more walls of the inner cavity and the exterior of the worm gears such that the support webbing resists lateral movement of the worm gears with respect to the walls of the inner cavity (see annotated Fig. 10A above).
Regarding claim 55, further comprising retracting the tab of the bone fusion device into the retracted position before inserting the bone fusion device into the desired location (see claim 31).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jimenez, as applied to claim 41 above, and in view of Ernst (U.S. Pub. No. 2013/0197642 A1, hereinafter “Ernst”).
Jimenez discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 43, further comprising a position locking mechanism operably coupled with each of the first and second extension assemblies and configured to provide a plurality of locking positions that the first and second extension assemblies are biased to stay in by the position locking mechanism, wherein the position locking mechanism comprises a dial operably coupled with one of the first and second extension assemblies such that when the one of the first and second extension assemblies is rotated the dial is also rotated; and regarding claim 44, wherein the position locking mechanism comprises one or more stops operably coupled with the dial such that when the one of the first and second extension assemblies is in one of the locking positions the interface between the dial and the stops provides a biasing force that resists the movement of the one of the first and second extension assemblies out of the one of the locking positions.
Ernst teaches discloses an expandable bone fusion device (10A, see Figs. 2A- 2F) having plurality of extension assemblies that can be independently adjusted (70 and 90, see also para. [0019]), wherein each extension assembly includes a position locking mechanism (70B-70C, 90B- 90C) operatively coupled an extension assembly (see Figs. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the extension assemblies in Jimenez to be operatively coupled to position locking mechanisms in view of Ernst in order to prevent unintended rotation of the extension assemblies while providing set spaced intervals that enable controlled expansion or contraction of the expandable bone fusion device.

Claim(s) 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jimenez, as applied to claim 45 above, and in view of Edie et al. (U.S. Pub. No. 2007/0255413 A1, hereinafter “Edie”). 
Jimenez discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 52, wherein the tab comprises one or more tangs positioned along a perimeter of a top surface of the tab and fit within recesses in a top surface of the body when the tab is in the retracted position; and regarding claim 53, wherein one or more of the tangs extend from the perimeter of the tab to a perimeter of the body.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body in Jimenez to include a recess and the tab in Jimenez to include a tang in view of Edie in order to prevent the tab from being separated completely from the body during expansion. 

Allowable Subject Matter
Claim(s) 11-22 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a method of implanting a bone fusion device that comprises a body, a tab, a first extension assembly and a second extension assembly, and as per claim 11, the first extension assembly comprising a first drive mechanism and a first drive screw having a first cutout, and, wherein a portion of the second drive mechanism is positioned within the first cutout of the first drive screw. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773